DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      WILLIAM HENRY THOMAS,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D18-1928

                          [February 28, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barbara R. Duffy, Judge; L.T. Case No. 04-000646
CF10A.

   William Henry Thomas, Arcadia, pro se.

   Ashley B. Moody, Attorney General, Tallahassee, and Allan R. Geesey,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., CIKLIN and CONNER, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.